DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 11/16/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “at least 12 wt. % fat, protein, water, a citric acid ester of a mono- or diglyceride of one or more fatty acids comprising an unsaturated acyl chain and a lactic acid ester of a mono- or diglyceride of one or more fatty acids” in Claim 1, lines 1-4 is vague and indefinite as it is unclear whether the “at least 12 wt. %” is only referring to fat or does it refer to the combination of all listed items or to each of the items listed.
The phrase “a citric acid ester of a mono- or diglyceride of one or more fatty acids comprising an unsaturated acyl chain” in Claim 1, lines 2-3 is vague and indefinite as it is unclear whether the citric acid 
Triglycerides were known to be used to synthesize citric acid esters.  Triglycerides were known to include a mixture of fatty acid chains within each triglyceride molecules and triglycerides within the mixture being random combinations of fatty acids.  For example, sunflower oil, palm oil and soybean oil are known to include C18:1, C18:2 and C18:3 unsaturated fatty acids and palm oil and soybean oil include C16:0 and C18:0 fatty acids.  Other oils having fatty acids chains from C6 to C24 can be used to synthesize citric acid esters.
Thus, it appears possible for one or more citric acid ester molecule to have one C18:1 chain while the vast majority of the chains being C18:0 and/or C16:0 or other combinations.
It appears that nearly all if not all citric acid ester compositions would satisfy the language in the claims, however, it is unclear if this is truly what Applicant intends or Applicant is using a pure form of citric acid ester that is very difficult to prepare.
The phrase “a citric acid ester of a mono- or diglyceride of one or more fatty acids” in Claim 1, lines 2-3 is vague an indefinite as it is unclear whether the monglyceride and diglyceride are alternatives as claimed or should both be required as it appears both would be generated upon synthesis.
 The phrase “a lactic acid ester of a mono- or diglyceride of one or more fatty acids” in Claim 1, lines 3-4 is vague an indefinite as it is unclear whether the monglyceride and diglyceride are alternatives as claimed or should both be required as it appears both would be generated upon synthesis.
Claim 1 recites the limitation "the total content" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
The phrase “substances” in Claim 1, line 4 is vague and indefinite as it is unclear whether it refers to “fat, protein, water, a citric acid ester of a mono- or diglyceride of one or more fatty acids 
Claim 1 recites the limitation "the total weight" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the total content" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "citric acid esters" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 refers to a singular “citric acid ester”.   The article “the” also does not precede “citric acid”.
Claim 3 recites the limitation "the total content" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "citric acid esters" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 refers to a singular “citric acid ester”.   The article “the” also does not precede “citric acid”.
Claim 4 recites the limitation "the total content" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "lactic acid esters" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 refers to a singular “lactic acid ester”.   The article “the” also does not precede “lactic acid”.
Claim 5 recites the limitation "lactic acid esters" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 refers to a singular “lactic acid ester”.   The article “the” also does not precede “lactic acid”.
Claim 7 recites the limitation "the fat content" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The phrase “at least 12 wt. % fat, protein, water, a citric acid ester of a mono- or diglyceride comprising an unsaturated acyl chain and a lactic acid ester of a mono- or diglyceride” in Claim 19, lines 1-3 is vague and indefinite as it is unclear whether the “at least 12 wt. %” is only referring to fat or does it refer to the combination of all listed items or to each of the items listed.
The phrase “a citric acid ester of a mono- or diglyceride of one or more fatty acids comprising an unsaturated acyl chain” in Claim 19, lines 2-3 is vague and indefinite as it is unclear whether the citric acid ester is referring to only one or more molecules in the composition having an unsaturated acyl chain or do all molecules within the composition have unsaturated fatty acyl chains.
Triglycerides were known to be used to synthesize citric acid esters.  Triglycerides were known to include a mixture of fatty acid chains within each triglyceride molecule and triglycerides within the mixture being random combinations of fatty acids.  For example, soybean oil is known to include C18:1, C18:2 and C18:3 unsaturated fatty acids and C16:0 and C18:0 fatty acids.  Other oils having fatty acids chains from C6 to C24 can be used to synthesize citric acid esters.
Thus, it appears possible for one or more citric acid ester molecule to have one C18:1 chain while the vast majority of the chains being C18:0 and C16:0 or other combinations.
It appears that nearly all if not all citric acid ester compositions would satisfy the language in the claims, however, it is unclear if this is truly what Applicant intends and Applicant is using a pure form of citric acid ester that is very difficult to prepare.
The phrase “a citric acid ester of a mono- or diglyceride of one or more fatty acids” in Claim 19, lines 2-3 is vague an indefinite as it is unclear whether the monglyceride and diglyceride are alternatives as claimed or should both be required as it appears both would be generated upon synthesis.
 The phrase “a lactic acid ester of a mono- or diglyceride of one or more fatty acids” in Claim 19, line 3 is vague an indefinite as it is unclear whether the monglyceride and diglyceride are alternatives as claimed or should both be required as it appears both would be generated upon synthesis.
Clarification and/or correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donkers et al. (WO 2006/038807).
Regarding Claim 1, Donkers (‘807) teaches a foamable or whippable food composition (See Abs., Claims 1-12, p. 2, 13+, p. 6, l. 6+.), comprising at least 12 wt. % fat (See Abs., Claims 1, 4, p. 2, 13+, p. 6, l. 6+, 10-20 wt %.), protein (See p. 4, l. 30+, p. 6, l. 7+, Claim 6.), water (See p. 6, l. 7+, Claim 1, emulsion.), a citric acid ester of a mono- or diglyceride of one or more fatty acids comprising an unsaturated acyl chain and a lactic acid ester of a mono- or diglyceride of one or more fatty acids (See p. 2, l. 19+ and Claims 1-3, 8, 11.) the total content of substances other than water being at least 15 wt. % of the total weight of the composition (See p. 2, l. 13+, p.  6, l. 7+, Claim 1.), however fails to expressly disclose there being both a citric acid ester and a lactic acid ester within the same composition.
It would have been obvious to a person having ordinary skill in the art at the time of filing since both a citric acid ester and a lactic acid ester are suitable that they could be used in the same formulation based on availability and price of materials.
Regarding Claim 2, Donkers (‘807) teaches wherein the amount of ester is in the range of 0.05-0.5 wt. % (See p. 2, l. 19+ and Claims 1-3, 8, 11, 0.1-2.0 wt %.).
Regarding Claim 3, Donkers (‘807) teaches wherein the total content of citric acid esters is in the range of 0.10-0.20 wt. % (See p. 2, l. 19+ and Claims 1-3, 8, 11, 0.1-2.0 wt %.).
Regarding Claim 4, Donkers (‘807) teaches wherein the total content of lactic acid esters is in the range of 0.2-1.5 wt. % (See p. 2, l. 19+ and Claims 1-3, 8, 11, 0.1-2.0 wt %.).
Regarding Claim 5, Donkers (‘807) teaches wherein the total content of lactic acid esters is in the range of 0.5-1.5 wt. % (See p. 2, l. 19+ and Claims 1-3, 8, 11, 0.1-2.0 wt %.).
Regarding Claim 6, Donkers (‘807) teaches the composition discussed above, however, fails to expressly disclose wherein the citric acid ester has an iodine value in the range of 25-125.
It would have been obvious to a person having ordinary skill in the art since the citric acid ester is the same as claimed the iodine value would also be the same.
Regarding Claim 7, Donkers (‘807) teaches wherein the fat content is 15-40 wt. %  (See Abs., Claims 1, 4, p. 2, 13+, p. 6, l. 6+, 10-20%.). 
Regarding Claim 8, Donkers (‘807) teaches wherein 20-100 wt. % of the fat is milk fat (See Abs., Claims 1, 5, p. 4, l. 20+, p. 6, l. 6+, at least 40%/half of the fat is milk fat.).
Regarding Claim 9, Donkers (‘807) teaches wherein 50-100 wt. % of the fat is vegetable fat (See p. 4, l. 14+, at least 40% of the fat is milk fat, thus, 60% or less vegetable fat.).
Regarding Claim 10, Donkers (‘807) teaches wherein 50-100 wt. % of the protein is milk protein (See p. 6, l. 7+ where substantially all of the protein comes from the milk, thus, clearly at least 50%.).
Regarding Claim 11, Donkers (‘807) teaches having a protein content of 0.5-6 wt. % (See p. 4, l. 30+, p. 5, l. 1+ and p. 6, l. 7+ and Claim 6, 0.5-5 wt %.).
Regarding Claim 12, Donkers (‘807) teaches having a protein content of 0.8-4 wt. % (See p. 4, l. 30+, p. 5, l. 1+ and p. 6, l. 7+ and Claim 6, 0.5-5 wt %.).
Regarding Claim 13, Donkers (‘807) teaches a lactic acid ester of a monoglyceride comprising one saturated acyl chain and/or a lactic acid ester of a diglyceride comprising two saturated acyl chains (See p. 2, l. 19+ and Claims 1-4, at least one unsaturated fatty acid group, thus, at least one saturated fatty acid group.).
Regarding Claim 14, Donkers (‘807) teaches wherein the acyl chain is a saturated C16-C18 acyl chain (See p. 2, l. 19+.).
Regarding Claim 15, Donkers (‘807) teaches an emulsifier, which is a mono/diglyceride of a saturated fatty acid (See p. 2, l. 19+.).
Regarding Claim 16, Donkers (‘807) teaches comprising 0.05-0.5 wt. % of the emulsifier (See p. 2, l. 19+ and Claims 1-3, 8, 0.1-2.0 wt %.).
Regarding Claim 17, Donkers (‘807) teaches in the form of a cream (See Abs., Claim 1.).
Regarding Claim 19, Donkers (‘807) teaches a foamed or whipped food composition (See Abs., Claims 1-12, p. 2, 13+, p. 6, l. 6+.), comprising at least 12 wt. % fat (See Abs., Claims 1, 4, p. 2, 13+, p. 6, l. 6+, 10-20 wt %.), protein (See p. 4, l. 30+, p. 6, l. 7+, Claim 6.), water (See p. 6, l. 7+, Claim 1, emulsion.), a citric acid ester of a mono- or diglyceride comprising an unsaturated acyl chain and a lactic acid ester of a mono- or diglyceride  (See p. 2, l. 19+ and Claims 1-3, 8, 11.), the total content of substances other than water being at least 15 wt. % of the total weight of the composition (See p. 2, l. 13+, p.  6, l. 7+, Claim 1.), however fails to expressly disclose there being both a citric acid ester and a lactic acid ester within the same composition.
It would have been obvious to a person having ordinary skill in the art at the time of filing since both a citric acid ester and a lactic acid ester are suitable that they could be used in the same formulation based on availability and price of materials.
Regarding Claim 20, Donkers (‘807) teaches the composition discussed above, however, fails to expressly disclose having an overrun of at least 250%.
It would have been obvious to a person having ordinary skill in the art the overrun is a function of composition and stirring, thus, since the composition is substantially the same the overrun is capable of being the same as claimed.
Claims 1-7, 9-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lansbergen et al. (WO 2004/052114).
Regarding Claim 1, Lansbergen (‘114) teaches a foamable or whippable food composition (See Abs., p. 2, 1. 12+, p. 5, l. 4+, p. 6, 31+, p. 7, l. 23+.), comprising at least 12 wt. % fat (See p. 2, l. 29+, Claim 1, 5-40 wt %, p. 14, l 15+, 20 wt %.), protein (See p. 9, l. 28+, p. 13, l. 24+, p. 14, l. 15+.), water (See Claim 1, p. 1, l. 6+, p. 14+, oil in water emulsion.), a citric acid ester and a lactic acid ester (See p. 9, l. 11+, Claim 10.), the total content of substances other than water being at least 15 wt. % of the total weight of the composition (See p. 14, l. 15+.), however, fails to expressly disclose citric acid and lactic acid esters being mono- or diglycerides and the citric acid ester comprising an unsaturated acyl chain.
Lansbergen (‘114) expressly teaches the emulsifiers being mono- or diglycerides, citric acid ester and lactic acid ester and the fats including intesterified triglycerides (See p. 9, ll. 14-16 and p. 8, l. 22+.).  It thus, would have been obvious to use citric acid esters and lactic acid esters in the common mono- and/or diglycerides to provide an emulsifier usable as intended.
Regarding the unsaturated acyl chain, it is noted that triglycerides were known to be used to synthesize citric acid esters.  Triglycerides were known to include a mixture of fatty acid chains within each triglyceride molecule and triglycerides within the mixture being random combinations of fatty acids.  For example, palm oil, as used by Lansbergen (‘114), were known to include C18:1, C18:2 and C18:3 unsaturated fatty acids and C16:0 and C18:0 fatty acids.  Other oils having fatty acids chains from C6 to C24 can be used to synthesize citric acid esters.  It appears that nearly all if not all citric acid ester compositions would satisfy the language in the claims.  Thus, Lansbergen’s (‘114) esters are interpreted as including one or more citric acid ester molecule to have one unsaturated acyl chain.
Regarding Claim 2, Lansbergen (‘114) teaches emulsifiers comprising monoglycerides having a content of 0.2-0.5 wt % (See p. 9, l. 11+, Claim 10.), however, fails to expressly describe the monoglycerides being citric acid esters.
Lansbergen (‘114) expressly teaches the emulsifiers being mono- or diglycerides and citric acid ester and the fats including intesterified triglycerides (See p. 9, ll. 14-16 and p. 8, l. 22+.).  It thus, would have been obvious to use citric acid esters in monoglyceride form to provide an emulsifier usable as intended.
Regarding Claim 3, Lansbergen (‘114) teaches emulsifiers comprising monoglycerides having a content of 0.2-0.5 wt % (See p. 9, l. 11+, Claim 10.), however, fails to expressly describe wherein the total content of citric acid esters is in the range of 0.10-0.20 wt. % (See p. 9, l. 11+, Claim 10, 0.2-0.5 wt %.).
Lansbergen (‘114) expressly teaches the emulsifiers being mono- or diglycerides and citric acid ester and the fats including intesterified triglycerides (See p. 9, ll. 14-16 and p. 8, l. 22+.).  It thus, would have been obvious to use citric acid esters in monoglyceride form to provide an emulsifier usable as intended.
 Regarding Claim 4, Lansbergen (‘114) teaches the composition discussed above, however, fails to expressly disclose wherein the total content of lactic acid esters is in the range of 0.2-1.5 wt. %.
Lansbergen (‘114) expressly teaches the emulsifiers being mono- or diglycerides, citric acid ester and lactic acid ester and the fats including intesterified triglycerides (See p. 9, ll. 14-16 and p. 8, l. 22+.).  It thus, would have been obvious to use lactic acid esters in the common mono- and/or diglycerides form to provide an emulsifier usable as intended.
Regarding Claim 5, Lansbergen (‘114) teaches emulsifiers comprising monoglycerides having a content of 0.5-1.5 wt % (See p. 9, l. 11+, Claim 10, 0.2-1.5 wt %.)
Lansbergen (‘114) expressly teaches the emulsifiers being mono- or diglycerides and lactic acid ester and the fats including intesterified triglycerides (See p. 9, ll. 14-16 and p. 8, l. 22+.).  It thus, would have been obvious to use lactic acid esters in the common mono- and/or diglycerides form to provide an emulsifier usable as intended.
Regarding Claim 6, Lansbergen (‘114) teaches the composition discussed above, however, fails to expressly disclose wherein the citric acid ester has an iodine value in the range of 25-125.
It would have been obvious to a person having ordinary skill in the art at the time of filing since the citric acid ester is the same as claimed the iodine value would also be the same.
Regarding Claim 7, Lansbergen (‘114) teaches wherein the fat content is 15-40 wt. % (See p. 2, l. 29+, Claim 1, 5-40 wt %, p. 14, l 15+, 20 wt %.).
Regarding Claim 9, Lansbergen (‘114) teaches wherein 50-100 wt. % of the fat is vegetable fat (See p. 2, l. 29+, Claim 1, p. 14, l 15+, 100 wt % vegetable fat.).
Regarding Claim 10, Lansbergen (‘114) teaches wherein 50-100 wt. % of the protein is milk protein (See p. 14, l. 15+, protein from milk powder.).
Regarding Claim 11, Lansbergen (‘114) teaches having a protein content of 0.5-6 wt. % (See p. 9, l. 28+, p. 13, l. 24+, p. 14, l. 15+, 0.5-5 wt%.).
Regarding Claim 12, Lansbergen (‘114) teaches having a protein content of 0.8-4 wt. % (See p. 9, l. 28+, p. 13, l. 24+, p. 14, l. 15+, 0.5-5 wt %.).
Regarding Claim 13, Lansbergen (‘114) teaches the composition discussed above, however, fails to expressly disclose a lactic acid ester of a monoglyceride comprising one saturated acyl chain and/or a lactic acid ester of a diglyceride comprising two saturated acyl chains.
Regarding the unsaturated/saturated acyl chain, it is noted that triglycerides were known to be used to synthesize citric acid esters.  Triglycerides were known to include a mixture of fatty acid chains within each triglyceride molecule and triglycerides within the mixture being random combinations of 
Regarding Claim 14, Lansbergen (‘114) teaches the composition discussed above, however, fails to expressly disclose wherein the acyl chain is a saturated C16-C18 acyl chain.
It was well known in the art that C16-C18 chains were very common, if not the most common fatty acid chains found in nearly all vegetable oils that can be used to synthesize esters.
Lansbergen (‘114) teaches palm oil which was well known to include both saturated C16 and C18 acyl chains (See pp. 8-9.).
Regarding Claim 15, Lansbergen (‘114) teaches the composition discussed above, however, fails to expressly disclose further comprising an emulsifier, which is a mono/diglyceride of a saturated fatty acid.
Regarding the saturated acyl chain, it is noted that triglycerides were known to be used to synthesize esters.  Triglycerides were known to include a mixture of fatty acid chains within each triglyceride molecule and triglycerides within the mixture being random combinations of fatty acids.  For example, palm oil, as used by Lansbergen (‘114), were known to include saturated fatty acids acyl chains including C16:0 and C18:0.  Other oils having fatty acids chains from C6 to C24 can be used to synthesize esters.  It appears that nearly all if not all ester compositions would satisfy the language in the claims.  Thus, Lansbergen’s (‘114) esters are interpreted as including one or more ester molecule to have one saturated fatty acid chain.
Regarding Claim 16, Lansbergen (‘114) teaches 0.05-0.5 wt. % of the emulsifier (See p. 9, l. 11+, Claim 10, 0.2-0.5 wt %.)
Regarding Claim 17, Lansbergen (‘114) teaches in the form of a cream (See p. 2, 1. 12+, p. 5, l. 4+, p. 6, 31+, p. 7, l. 23+.).
Regarding Claim 19, Lansbergen (‘114) teaches a foamed or whipped food composition (See p. 2, 1. 12+, p. 5, l. 4+, p. 6, 31+, p. 7, l. 23+.), comprising at least 12 wt. % fat  (See p. 2, l. 29+, Claim 1, 5-40 wt %, p. 14, l 15+, 20 wt %.), protein (See p. 9, l. 28+, p. 13, l. 24+, p. 14, l. 15+.), water  (See Claim 1, p. 1, l. 6+, p. 14+, oil in water emulsion.), a citric acid ester and a lactic acid ester (See p. 9, l. 11+, Claim 10.), the total content of substances other than water being at least 15 wt. % of the total weight of the composition (See p. 14, l. 15+.), however, fails to expressly disclose citric acid and lactic acid esters being mono- or diglycerides and the citric acid ester comprising an unsaturated acyl chain.
Lansbergen (‘114) expressly teaches the emulsifiers being mono- or diglycerides, citric acid ester and lactic acid ester and the fats including intesterified triglycerides (See p. 9, ll. 14-16 and p. 8, l. 22+.).  It thus, would have been obvious to use citric acid esters and lactic acid esters in the common mono- and/or diglycerides to provide an emulsifier usable as intended.
Regarding the unsaturated acyl chain, it is noted that triglycerides were known to be used to synthesize citric acid esters.  Triglycerides were known to include a mixture of fatty acid chains within each triglyceride molecule and triglycerides within the mixture being random combinations of fatty acids.  For example, palm oil, as used by Lansbergen (‘114), are known to include C18:1, C18:2 and C18:3 unsaturated fatty acids and saturated C16:0 and C18:0 acyl fatty acids.  Other oils having fatty acids chains from C6 to C24 can be used to synthesize citric acid esters.  It appears that nearly all if not all citric acid ester compositions would satisfy the language in the claims.  Thus, Lansbergen’s (‘114) esters are interpreted as including one or more citric acid ester molecule having an unsaturated acyl chain.
Regarding Claim 20, Lansbergen (‘114) teaches the composition discussed above, however, fails to expressly disclose having an overrun of at least 250%.
It would have been obvious to a person having ordinary skill in the art the overrun is a function of composition and stirring, thus, since the composition is substantially the same the overrun is capable of being the same as claimed.
Claims 1-7, 9, 11, 13-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lingerud et al. (WO 2005/006887).
Regarding Claim 1, Lingerud (‘887) teaches a foamable or whippable food composition (See Abs., p. 8, Example 2 and Claim 1.), comprising at least 12 wt. % fat (See Abs., p. 8, Example 2 and Claim 1, 10-25 wt%.), protein (See p. 6, l. 19+ and Claim 5.), water (See Abs., p. 6, 15+, p. 8, Example 2 and Claim 1.), a citric acid ester of a mono- or diglyceride of one or more fatty acids comprising an unsaturated acyl chain and a lactic acid ester of a mono- or diglyceride of one or more fatty acids (See Claims 6-7.), the total content of substances other than water being at least 15 wt. % of the total weight of the composition (See Abs., p. 8, Example 2 and Claim 1, up to 25% fat, thus, at least 15%.), however, fails to expressly disclose citric acid ester of a mono- or diglyceride of one or more fatty acids comprising an unsaturated acyl chain.
Regarding the unsaturated acyl chain, it is noted that triglycerides were known to be used to synthesize citric acid esters.  Triglycerides were known to include a mixture of fatty acid chains within each triglyceride molecule and triglycerides within the mixture being random combinations of fatty acids.  For example palm oil and soybean oil are known to include C18:1, C18:2 and C18:3 unsaturated fatty acids and including C16:0 and C18:0 acyl chains.  Other oils having fatty acids chains from C6 to C24 can be used to synthesize citric acid esters.  It appears that nearly all if not all citric acid ester compositions would satisfy the language in the claims.  Thus, Lingerud’s (‘887) esters are interpreted as including one or more citric acid ester molecule having an unsaturated acyl chain.
Regarding Claim 2, Lingerud (‘887) teaches wherein the total content of citric acid esters is in the range of 0.05-0.5 wt. % (See Abs., p. 3, l. 3+, Claims 1, 6, 1.2% or less.)
Regarding Claim 3, Lingerud (‘887) teaches wherein the total content of citric acid esters is in the range of 0.10-0.20 wt. % (See Abs., p. 3, l. 3+, Claims 1, 6, 1.2% or less.).
Regarding Claim 4, Lingerud (‘887) teaches wherein the total content of lactic acid esters is in the range of 0.2-1.5 wt. % (See Abs., p. 3, l. 3+, Claims 1, 6, 1.2% or less.).
Regarding Claim 5, Lingerud (‘887) teaches wherein the total content of lactic acid esters is in the range of 0.5-1.5 wt. % (See Abs., p. 3, l. 3+, Claims 1, 6, 1.2% or less.).
Regarding Claim 6, Lingerud (‘887) teaches the composition discussed above, however, fails to expressly disclose wherein the citric acid ester has an iodine value in the range of 25-125.
It would have been obvious to a person having ordinary skill in the art since the citric acid ester is the same as claimed the iodine value would also be the same.
Regarding Claim 7, Lingerud (‘887) teaches wherein the fat content is 15-40 wt. %  (See Abs., pp. 8-10, Examples 2-3 and Claim 1, 10-25 wt %.).
Regarding Claim 9, Lingerud (‘887) teaches wherein 50-100 wt. % of the fat is vegetable fat (See Abs., pp. 8-10, Examples 2-3 and Claim 1, 100 wt %.).
Regarding Claim 11, Lingerud (‘887) teaches having a protein content of 0.5-6 wt. % (See p. 6, l. 19+, Claim, 5, 6-10 wt%.).
Regarding Claim 13, Lingerud (‘887) teaches the composition discussed above, however, fails to expressly disclose a lactic acid ester of a monoglyceride comprising one saturated acyl chain and/or a lactic acid ester of a diglyceride comprising two saturated acyl chains.
Regarding the saturated acyl chain, it is noted that triglycerides were known to be used to synthesize lactic acid esters.  Triglycerides were known to include a mixture of fatty acid chains within each triglyceride molecule and triglycerides within the mixture being random combinations of fatty acids.  For example, palm oil and soybean oil were known to include saturated acyl fatty acids including C16:0 and C18:0.  Other oils having fatty acids chains from C6 to C24 can be used to synthesize citric acid 
Regarding Claim 14, Lingerud (‘887) teaches the composition discussed above, however, fails to expressly disclose wherein the acyl chain is a saturated C16-C18 acyl chain.
It is well known in the art that C16-C18 chains were very common, if not the most common fatty acid chains found in nearly all vegetable oils that can be used to synthesize esters.
Regarding Claim 15, Lingerud (‘887) teaches the composition discussed above, however, fails to expressly disclose further comprising an emulsifier, which is a mono/diglyceride of a saturated fatty acid.
It is noted that triglycerides were known to be used to synthesize esters.  Triglycerides were known to include a mixture of fatty acid chains within each triglyceride molecule and triglycerides within the mixture being random combinations of fatty acids.  For example, palm oil and soybean oil are known to include saturated C16:0 and C18:0 fatty acids.  Other oils having fatty acids chains from C6 to C24 can be used to synthesize esters.  It appears that nearly all if not all ester compositions would satisfy the language in the claims.  Thus, Lingerud’s (‘887) esters are interpreted as including one or more ester molecule having saturated fatty acids.
Regarding Claim 16, Lingerud (‘887) teaches comprising 0.05-0.5 wt. % of the emulsifier (See Abs., p. 3, l. 3+, Claims 1, 6, 1.2% or less.).
Regarding Claim 17, Lingerud (‘887) teaches in the form of a cream (See p. 2, 1. 12+, p. 5, l. 4+, p. 6, 31+, p. 7, l. 23+.).
Regarding Claim 19, Lingerud (‘887) teaches a foamed or whipped food composition (See Abs., p. 8, Example 2 and Claim 1.), comprising at least 12 wt. % fat (See Abs., p. 8, Example 2 and Claim 1, 10-25 wt %.), protein (See p. 6, l. 19+ and Claim 5.), water (See Abs., p. 6, 15+, p. 8, Example 2 and Claim 1.), (See Claims 6-7.), the total content of substances other than water being at least 15 wt. % of the total weight of the composition (See Abs., p. 8, Example 2 and Claim 1, up to 25% fat, thus, at least 15%.), however, fails to expressly disclose citric acid ester of a mono- or diglyceride of one or more fatty acids comprising an unsaturated acyl chain.
Regarding the unsaturated acyl chain, it is noted that triglycerides were known to be used to synthesize citric acid esters.  Triglycerides were known to include a mixture of fatty acid chains within each triglyceride molecule and triglycerides within the mixture being random combinations of fatty acids.  For example palm oil and soybean oil are known to include C18:1, C18:2 and C18:3 unsaturated fatty acids and C16:0 and C18:0 fatty acids.  Other oils having fatty acids chains from C6 to C24 can be used to synthesize citric acid esters.  It appears that nearly all if not all citric acid ester compositions would satisfy the language in the claims.  Thus, Lingerud’s (‘887) esters are interpreted as including one or more citric acid ester molecule having an one unsaturated acyl chain.
Regarding Claim 20, Lingerud (‘887) teaches the composition discussed above, however, fails to expressly disclose having an overrun of at least 250%.
It would have been obvious to a person having ordinary skill in the art the overrun is a function of composition and stirring, thus, since the composition is substantially the same the overrun is capable of being the same as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00 am - 3:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
November 17, 2021